PER CURIAM.
By petition for writ of certiorari, we have for review an order of the Industrial Relations Commission dated March 27, 1972. The challenged order affirms an earlier order of the Judge of Industrial Claims denying an award of permanent partial disability to claimant.
After carefully considering the briefs, record and arguments of counsel, we conclude that the findings of the Judge of Industrial Claims are supported by competent substantial evidence which accords with logic and reason, as required by U. S. Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Accordingly, we hold that the affirming order of the Industrial Relations Commission does not represent a departure from the essential requirements of law. The petition for writ of certiorari is denied.
It is so ordered.
ROBERTS, Acting Chief Justice, and ADKINS, BOYD, McCAIN, DEKLE and DREW (Retired), JJ., concur.
ERVIN, J., dissents with Opinion.